Case 2:17-cv-04438-DSF-PLA Document 84-1 Filed 06/21/19 Page 1 of 3 Page ID #:568



    1

    2

    3

    4

    5

    6

    7

    8                       UNITED STATES DISTRICT COURT
    9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

   10 UNITED STATES OF AMERICA,               No. CV 17-4438-DSF(PLAx)

   11             Plaintiff,
   12                   v.
   13 CERTAIN RIGHTS TO AND INTERESTS         [PROPOSED]
                                              ORDER EXTENDING TIME TO RESPOND
      IN THE VICEROY HOTEL GROUP,             TO INITIAL COMPLAINT
   14

   15             Defendant.

   16

   17

   18        Pursuant to the stipulation and request of the parties, and

   19 good cause appearing, IT IS ORDERED that potential claimant Mubadala

   20 Development Company PJSC’s time to file a claim to the defendant

   21 asset is extended to July 22, 2019 and the time to file an answer

   22 or other responsive document to the complaint remains due 30 days

   23 after the stay is lifted in this case.

   24

   25   DATED:
                                              UNITED STATES DISTRICT JUDGE
   26

   27

   28
Case 2:17-cv-04438-DSF-PLA Document 84-1 Filed 06/21/19 Page 2 of 3 Page ID #:569




    1 PRESENTED BY:
    2 DEBORAH CONNOR, Chief
        Money Laundering and Asset Recovery Section (MLARS)
    3   United States Department of Justice
        WOO. S LEE
    4   JONATHAN BAUM
        BARBARA LEVY
    5   Criminal Division
    6   U.S. Department of Justice

    7 NICOLA T. HANNA
        United States Attorney
    8 BRANDON D. FOX
        Assistant United States Attorney
    9 Chief, Criminal Division
   10 STEVEN R. WELK
      Assistant United States Attorney
   11 Chief, Asset Forfeiture Section
   12      /s/Woo S. Lee
   13   JOHN J. KUCERA
        MICHAEL R. SEW HOY
   14   Assistant United States
        Attorneys
   15
        Attorneys for Plaintiff
   16   UNITED STATES OF AMERICA
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             2
 Case 2:17-cv-04438-DSF-PLA Document 84-1 Filed 06/21/19 Page 3 of 3 Page ID #:570




 1                      PROOF OF SERVICE BY E-MAILING
 2        I am over the age of 18 and not a party to the within

 3   action.   I am employed by the Office of the United States

 4   Attorney, Central District of California.       My business address

 5   is 312 North Spring Street, 14th Floor, Los Angeles, CA 90012.

 6        On June 20, 2019, I served a copy of: STIPULATION AND

 7   REQUEST TO EXTEND TIME TO FILE CLAIM AND ANSWER TO INITIAL

 8   COMPLAINT BY AN ADDITIONAL 30 DAY; [PROPOSED] ORDER EXTENDING

 9   CLAIM DEADLINE TO July 22, 2019, AND ANSWER DEADLINE TO 30 DAYS

10   AFTER THE STAY IS LIFTED upon each person or entity named below

11   by attaching a copy to an e-mail provided by the receiving

12   person or entity per request of the receiving person or entity.

13
     TO: williamburck@quinnemanuel.com;
14   stephenhauss@quinnemanuel.com; jeffober@quinnemanuel.com
15
          I declare under penalty of perjury under the laws of the
16
     United States of America that the foregoing is true and correct.
17
          I declare that I am employed in the office of a member of
18
     the bar of this court at whose direction the service was made.
19
          Executed on: June 20, 2019 at Los Angeles, California.
20
21                                               /s/ S. Beckman
22                                               SHANNEN BECKMAN

23
24
25
26
27
28
